Exhibit 10.36
July 24, 2009
Mr. Donald Michael Harlan, Jr.
1321 Leighton Circle
Louisville, KY 40222
Dear Mr. Harlan:
     In accord with previous conversations, we are pleased to offer to you the
permanent full-time position of Executive Vice President and Chief Operating
Officer of Breeze-Eastern Corporation (the “Company”) in accordance with the
following terms.

     
Position:
       Executive Vice President and Chief Operating Officer, effective
August 17, 2009 (“Company Hire Date”). In this capacity, you shall devote your
best efforts and your full business time and attention to the performance of the
services customarily incident to such office and position and to such other
services of a senior executive nature as may be reasonably requested by the
Board of Directors (the “Board”) of the Company which may include services for
one or more subsidiaries or affiliates of the Company. You shall report to the
Chief Executive Officer of the Company or at such time as you are elected to the
position of Chief Executive Officer you shall report to the Board.
 
   
Salary:
       Effective your Company Hire Date, $260,000 per year. At such time as the
Board elects you to the position of Chief Executive Officer (“CEO”), your annual
salary shall increase to $300,000. It is the current expectation of the Board
that you will be elected CEO effective April 1, 2010. Your salary will be paid
biweekly in arrears. Commencing Fiscal Year 2012, which begins April 1, 2011,
you will be eligible for periodic salary increases subject to the Company’s
policies on employee evaluation and compensation and the approval of the Board.
 
   
Bonus:
            You will participate as provided herein in the Breeze-Eastern FY’ 10
Annual Incentive Compensation Plan (“Annual Plan”), provided that for Fiscal
Year 2010, which ends March 31, 2010, you will be awarded a minimum bonus of
$78,000, fifteen (15%) percent of which shall be paid in shares of the common
stock of the Company (“Company Shares”). Under the Annual Plan the

 



--------------------------------------------------------------------------------



 



     
 
  percentage of your base salary that will be your target award will be 60% if
the EBITDA established in the Tactical Plan as approved by the Board is
achieved. Subject to the minimum established for FY10, your bonus will be
adjusted up or down commensurate with the bonus schedule attached to the Annual
Plan and subsequent plans approved by the Board. The bonus under the Annual Plan
will be payable in June 2010. You will be eligible to participate in subsequent
fiscal year bonus plans as may be established by the Board of Directors of the
Company. In subsequent bonus years and following your election as CEO, your
bonus target will be 70% of the annual bonus, fifteen (15%) percent of which
shall be paid in Company Shares.
 
   
Stock Options:
       Upon commencement of employment with the Company, you will be awarded
options to purchase 100,000 shares of the Company’s common stock at the closing
price on the day before your Company Hire Date. These options vest 1/3 on each
of the subsequent anniversary dates of the grant and shall be subject to the
provisions of the form of option agreement established by the Company pursuant
to the stock option plan approved by the shareholders (the “Stock Option
Agreement”). In subsequent years, you shall be eligible for stock option awards
as determined by the Incentive & Compensation Committee of the Board of
Directors and based on an evaluation of your performance.
 
   
Severance:
       In the event you are terminated by the Company without cause at any time
during your first two years of employment you will receive severance pay equal
to one year’s base annual salary in effect at the time of termination, but
exclusive of bonuses, and the continuation of employee benefits for a period of
one (1) year. The foregoing severance is in lieu of the Company’s Corporate
Severance Pay Plan and shall be subject to changes, if any, approved by the
Board which provide for greater severance benefits than provided under this
letter agreement.
 
   
Change of Control:
  In the event of a change of control, which shall be defined as set out in the
Stock Option Agreement, and your termination or resignation for good reason, as
hereinafter defined, within 24 months of the change of control, you would
receive a cash payment equal to two years base pay and the average of your
bonuses for two years. In addition, the vesting of all stock options and
restricted shares would accelerate upon a change in control. Payments received
upon a change of control and your termination or resignation for good reason
would be in lieu of any and all payments you would receive upon severance.
Termination shall

 



--------------------------------------------------------------------------------



 



     
 
  mean a termination that is not voluntary or is other than for cause and
resignation for good reason shall mean a resignation following a reduction in
compensation, benefits or responsibilities or failure by the Company to obtain
an agreement from any successor or assignee legal entity to assume and perform
the obligations set out in this paragraph.
 
   
Relocation:
       With respect to relocation of your principal residence, to be completed
within twelve months of your Company Hire Date, the Company will reimburse you
for reasonable and customary (as agreed between the Company and you): moving
expenses, closing costs incurred in connection with the purchase of your new
primary residence, and a temporary living allowance prior to your relocation. In
addition, the Company will reimburse you for the cost of economy air fare for
trips twice monthly to your pre-relocation residence for a maximum of twelve
months.
 
   
 
  The Company will make a tax gross-up for the expenses reimbursed to the extent
permissible under applicable law. In the event that you voluntarily terminate
your employment with the Company within 12 months of relocation, all amounts
reimbursed must be repaid to the Company.
 
   
401(k):
       As a Company employee, you will be eligible to participate in the
Breeze-Eastern Retirement Savings Plan in accordance with the provisions of the
plan. The plan requires that an employee have one month of service before he or
she is eligible to contribute to the plan. Company contributions require one
year of service.
 
   
Medical/Dental:
  You will be entitled to the normal benefits accorded the Company’s salaried
employees, which currently include major medical, hospitalization, dental and
prescriptions. The specifics of these benefits are subject to modification or
termination at any time.
 
   
Vacation:
       Four (4) weeks. You will also receive four personal days and six sick
days per year in accordance with Company policies. The Company does not offer
sabbaticals and there is no policy for comp time for corporate officers.
 
   
Off-Site Support:
  You will be provided with the use of a Company-owned laptop computer
comparable to those used by other corporate officers.
 
   
Other Benefits:
  The Company’s policy manual contains illustrations of other benefits, such as
tuition reimbursement, travel insurance, etc. which are available to all Company
employees.

 



--------------------------------------------------------------------------------



 



     
 
   
Stock Ownership:
  During the period of your employment, you shall acquire and thereafter
maintain ownership of Company Shares as provided herein. Not later than
December 31, 2009, you shall, subject to the availability of Company trading
windows for Company insiders, purchase on the open market Company Shares having
a value of not less than $50,000. Subsequent thereto you shall pursue a program
to acquire additional Company Shares so that your aggregate holdings of Company
Shares shall equal your then current base salary (your “Minimum Stock Ownership
Commitment”). As a minimum, beginning calendar year 2010, you shall acquire each
year an additional $50,000 of Company Shares towards your Minimum Stock
Ownership Commitment. Company Shares received through the Company’s annual
incentive compensation plan shall be credited towards your Minimum Stock
Ownership Commitment. In the event that in any year Company Shares received
under the then annual plan have a value of less than $50,000, you shall purchase
on the open market Company Shares aggregating at least the amount necessary to
equal $50,000 for that year. From the date that you have achieved your Minimum
Stock Ownership Commitment, you shall, within 6 months of receiving a raise in
your base salary, increase as may be necessary your ownership of Company Shares
to meet your then applicable Minimum Stock Ownership Commitment.

     The Company maintains an “employment at will” policy, and by acceptance of
employment with the Company you acknowledge and agree to such policy. The
Company reserves the right to amend or change any of its benefit programs at its
discretion. Terms of your employment, including the at-will policy, may not be
modified by any oral or implied agreement with any officer of the Company or by
a writing unless approved by the Board. As an officer of Breeze-Eastern
Corporation, you will be subject to certain SEC requirements and restrictions
upon your ability to buy and sell securities of the Company. You will be
considered a Section 16(b) employee, subject to SEC reporting of your holdings,
and changes thereto, of Company stock.
     As a condition of your employment, you agree to become familiar with and
comply with the provisions of the Company’s policies and procedures and you
agree to sign and agree to comply with any non-disclosure of confidential
information/trade secret agreements and any patent and invention assignment
agreements specified in such policies and procedures. These policies may be, and
are, modified from time to time. It is your responsibility to maintain an up to
date knowledge of these policies and procedures.
     In recognition of the risks and obligations you will undertake in accepting
a

 



--------------------------------------------------------------------------------



 



position as an officer in the Company, Breeze-Eastern Corporation will enter
into an indemnification agreement with you relative to claims brought against
you in your capacity as an officer of the Company. This agreement will be
provided under separate cover. The Company maintains a Directors and Officers
Insurance policy as added protection.
     Your employment and election to the officer position noted above is
contingent upon the Board of Directors of Breeze-Eastern Corporation approving
such appointment, your receipt of any necessary governmental security
clearances, and appropriate credential confirmation. Your appointment pursuant
to this offer of employment is on the agenda of the July 29, 2009 meeting of the
Board.
     If the above offer is acceptable to you, please sign both copies of this
letter, keep one copy for your files and return the other copy to me. If you
have any questions about any of the items noted above, please do not hesitate to
call me. This offer will expire, unless accepted, at the close of business on
August 3, 2009.
     We are very enthusiastic about having you join our team. Breeze-Eastern
Corporation is poised to begin another exciting chapter in its quest for growth
and achievement of its goals. I, along with the other members of our management
group, am sure that you will make a significant addition to our team as we
pursue the challenges and opportunities facing us.
Very truly yours,
Robert L. G. White
President and
Chief Executive Officer
Agreed and Accepted

     
 
Donald Michael Harlan, Jr.
   

 